Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 19, 2022

The Court of Appeals hereby passes the following order:

A22A1388. YEVETTE B. FREEMAN v. ABDUL RAUF.

      In August 2021, the trial court entered a family violence twelve-month
protective order against Yevette B. Freeman. Freeman later filed three motions to set
aside and/or vacate the order, each of which the trial court denied or dismissed.
Freeman then filed this direct appeal, seeking appellate review of the orders denying
and dismissing her motions to set aside and the order granting Abdul Rauf’s petition
for family violence protective order. We lack jurisdiction.
      Appeals of orders in domestic relations cases – including actions arising under
the Family Violence Act – must be initiated by filing an application for discretionary
appeal. See OCGA § 5-6-35 (a) (2); Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1)
(510 SE2d 810) (1999), disapproved on other grounds by Gilliam v. State, 312 Ga.
60, 64 (860 SE2d 543) (2021). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Freeman’s failure to follow the required appellate procedure
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/19/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.